Citation Nr: 0326516	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1948 to December 1964.  He also served in 
the United States Army Reserves and National Guard from 
December 1981 to June 1989.

This case arises on appeal from a May 1995 rating decision 
issued by the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO). The RO, in 
pertinent part, declined to reopen the previously denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The Board upheld the RO's decision in 
February 1997.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In March 1998, counsel for the veteran and VA filed a Joint 
Motion to Vacate the Board Decision, in Part, to Remand the 
Case, and to Stay Further Proceedings.  The parties moved the 
Court, in pertinent part, to vacate that portion of the 
February 7, 1997, Board decision that determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder and 
to remand that issue for further consideration.  An Order of 
the Court dated in March 1998 granted the motion in part and 
vacated that part of the Board's decision of February 1997 
that denied the application to reopen the claim of 
entitlement to service connection for the low back disorder, 
remanding the claim for further consideration.

The Board remanded the case for additional development in 
August 1998.  In July 1999, the Board reopened the veteran's 
claim of entitlement to service connection for a low back 
disorder and remanded the issue for additional development.


REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  First, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Review of the record reveals that there has been no VCAA 
notice to the veteran.  The Court has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements and that BVA failure to enforce compliance with 
that notice requirements is remandable error.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

In the recent past, the Board has been attempting to cure any 
VCAA notice deficiency by sending a VCAA letter under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii) rather than delay 
appellate review pending a remand to the RO.  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  While the Board regrets the delay, it 
appears that the case must be remanded for VCAA notice to 
comply with judicial holdings. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should (a) advise the veteran 
of the information and evidence not of record 
that is necessary to substantiate his claim, 
(b) of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran is 
expected to provide.  

2.  After completion of the above and any 
additional actions the RO deems necessary 
(such as a supplemental statement if 
required), the case should be returned to the 
Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




